Citation Nr: 0420086	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-12 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis with seasonal sinusitis.

3.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.

4.  Entitlement to an initial compensable evaluation for a 
right hamstring disorder.

5.  Entitlement to an initial evaluation in excess of 10 
percent for right knee tendonitis.

6.  Entitlement to an initial evaluation in excess of 10 
percent for left knee tendonitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1989 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for the 
above disabilities.  In October 1999, the veteran disagreed 
with the initial noncompensable evaluations assigned to his 
service-connected disorders.  By way of a February 2003 
rating decision, an initial evaluation of 10 percent was 
assigned for each of the veteran's service-connected knee 
disabilities.  

The veteran requested a personal hearing at the RO, which was 
scheduled in January 2000.  He canceled his appearance at 
that hearing due to illness.  The hearing was rescheduled to 
March 2000, and the veteran failed to appear.  

The claims for an initial compensable evaluation for 
pseudofolliculitis barbae, an initial compensable evaluation 
for a right hamstring disorder, an initial evaluation in 
excess of 10 percent for right knee tendonitis, and an 
initial evaluation in excess of 10 percent for left knee 
tendonitis are discussed in the REMAND following this 
decision.  These claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  GERD was not found on current upper gastrointestinal 
series, and it was found that the veteran currently has no 
identified anatomic abnormality.  

2.  Allergic rhinitis with seasonal allergies is not 
productive of greater than a 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side, or current sinusitis with any incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for GERD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2003).

2.  The criteria for a compensable evaluation for allergic 
rhinitis with seasonal allergies have not been met.  38 
U.S.C.A.  §§ 1155, 5103A, 5107; 38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The RO notified the veteran consistent with requirements 
under the VCAA in letters dated in September 2001 and 
November 2003.  He was informed of the information and 
evidence necessary to substantiate the claims for higher 
ratings, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also to 
provide relevant information to VA.  

Assuming that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, in this case, the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The Board finds that any defect with respect to the timing of 
the VCAA notice was harmless.  After the issuance of the VCAA 
letter in November 2003, the veteran did not identify or 
provide any additional evidence.  There is no indication, 
therefore, that disposition of these claims would not have 
been different had the veteran received pre-adjudicatory 
notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  The RO obtained the veteran's 
service medical records and VA and private treatment records.  
There is no indication of any relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA examinations were conducted in 1999 and 2002.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.  

II.  Claims for higher ratings

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, private 
treatment records, and VA examination and outpatient 
treatment reports.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  In addition, a 
disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2003).


A.  GERD

The veteran is currently assigned a zero percent evaluation 
for his service-connected gastrointestinal disability under 
the provisions of Diagnostic Code 7346.  To warrant a rating 
of 10 percent under Diagnostic Code 7346, there must be two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  For 30 percent, there must be persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, that is productive of considerable impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2003).

By way of an April 1999 rating decision, service connection 
was granted for GERD, effective June 13, 1998.  A March 1999 
VA examination showed gastresophageal reflux disease 
manifested by nocturnal pyrosis, which was under control with 
over the counter medication.  

At VA examination in November 2002, the veteran complained of 
epigastric and subxiphoid pyrosis.  The examiner stated that 
the veteran's GERD was troublesome because of the medicine 
that he took for his bones and joints.  An upper 
gastrointestinal series was unremarkable.  That is, there was 
no evidence of hiatal hernia, gastroesophogeal reflux, peptic 
esophagitis, stricture or any motility disturbance.  The 
stomach was adequately visualized and showed no evidence of 
an ulcer or filling defects.  Peristalsis was  normal.  
Barium entered promptly in the duodenum.  The duodenal bulb 
showed no evidence of an ulcer, deformity or irritability.  
The duodenal C-loop is not widened.  Visualized proximal 
small bowel appeared normal.  The examiner's impression was 
that, despite the veteran's history consistent with GERD, 
none was found on current upper gastrointestinal series.  He 
stated that it was possible that the veteran had low grade 
upper gastrointestinal irritation caused by the non-steroid 
anti-inflammatory drugs he took for bone and joint pain, 
however, that there was no anatomic abnormality identified.  

Since the evidence of record shows that the veteran's only 
gastrointestinal symptom is pyrosis, or heartburn, a 
compensable evaluation is not warranted.  The veteran has not 
complained of, nor has the objective evidence demonstrated, 
two or more of the symptoms required under Diagnostic Code 
7346.  Indeed, diagnostic testing, i.e., UGI, was entirely 
normal.  As there is no medical evidence of the 
symptomatology required for a higher evaluation, the Board 
finds that the current noncompensable evaluation for service-
connected GERD under Diagnostic Code 7346 is appropriate.  38 
C.F.R. § 4.7 (2003).

The GERD has not been shown to be manifested by compensable 
criteria during any portion of the appeal period.  
Accordingly, a "staged rating" is not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Allergic rhinitis with seasonal sinusitis

Under Diagnostic Code 6522, a 10 percent disability 
evaluation is contemplated for allergic or vasomotor rhinitis 
without polyps, but with greater than a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A 30 percent disability evaluation 
is warranted when there are polyps present.  The veteran is 
currently assigned a zero percent rating for allergic 
rhinitis with seasonal sinusitis because the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation pursuant to 38 
C.F.R. § 4.31 (2003).

In an April 1999 rating decision, service connection was 
granted for allergic rhinitis with seasonal sinusitis, 
effective June 13, 1998.  A zero percent rating was assigned, 
and the veteran disagreed with this initial grant of service 
connection.  The grant was based upon in-service treatment 
associated with cough, sinus congestion and rhinorrhea, and 
diagnosis of allergic rhinitis.  VA examination in March 1999 
revealed a diagnosis of seasonal sinusitis, which was 
probably due to pollen allergies.  The veteran stated that he 
had problems once a year, usually in October, consisting of 
one week of sinus congestion.  He used nasal inhalants, which 
seemed to be very helpful.  X-rays of the sinuses were 
normal.  

Private medical records show that that on January 7, 2000, 
the veteran complained of cough and headache, and the 
assessment was sinusitis.  The bilateral inferior turbinates 
were swollen and pink with maxillary sinus tenderness.  The 
veteran was prescribed Claritin.  On follow-up evaluation one 
week later, the nose was red and swollen.  The assessment was 
rhinitis.  In February 2001, the veteran complained of nasal 
drainage, productive cough, phlegm, and nausea for 2 days, 
with the symptoms worse at night.  The assessment was 
sinusitis.  Objective findings included congestion.  On June 
20, 2002, there was edema of the nose.

At the November 2002 VA examination, the veteran stated that 
his seasonal rhinitis was now present all of the time, and 
that he had lost work time due to this disorder and other 
service-connected disorders.  He said that he had to sleep 
with a fan blowing on him to keep his nasal passages open.  
The examiner said that there was no significant evidence that 
would make a disabling diagnosis of rhinitis well grounded.  
The examiner said that he thought that the veteran had 
ongoing, recurrent rhinitis which was an annoyance.  A sinus 
x-ray was done, and it showed increased density in the upper 
ethmoid sinus region.  The rest of the sinuses were within 
normal limits on the plain films.  The examiner's impression 
was that the veteran had rhinitis year around which was a 
significant annoyance, not significantly disabling.  The 
examiner stated that sinusitis was not found on sinus series, 
and that ethmoid density was not suggestive of sinusitis.

When the facts of this case are applied to the rating 
criteria, the Board finds that the veteran is not entitled to 
a compensable evaluation for his allergic rhinitis with 
seasonal sinusitis.  The evidence, including x-rays of the 
sinuses, fails to show that the veteran has greater than a 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Therefore, a compensable 
evaluation is not warranted under Diagnostic Code 6522.

The Board has also considered VA's Rating Schedule for 
sinusitis (encompassing Diagnostic Codes 6510 to 6514) in 
evaluating the veteran's allergic rhinitis with seasonal 
sinusitis.  See 38 C.F.R. § 4.97 (2003).  In this regard, 
under this general formula, a 10 percent disability rating is 
assigned for sinusitis when there are one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is  present.  A 30 percent disability rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting)  A 50 percent disability rating, the maximum 
schedular rating, is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 
6514 (2003).  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by physician.  Id.

In this case, private treatment records show that the veteran 
was treated for sinus problems on two occasions in January 
2001, and then again in February 2001 and June 2002.  In 
November 2002, the VA examiner stated that no sinusitis was 
found.  The veteran has never complained of, nor does the 
objective medical evidence show, any incapacitating episodes 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment.  Indeed, the veteran's condition was 
described as not significantly disabling on VA examination in 
November 2002.

The rhinitis disorder has not been shown to be manifested by 
compensable criteria during any portion of the appeal period.  
Accordingly, a "staged rating" is not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2003).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
recent periods of hospitalization for his service-connected 
GERD or rhinitis with sinusitis.  There is no evidence in the 
claims file to suggest that marked interference with 
employment is the result of these service-connected 
disabilities.  On VA examination in November 2002, the 
veteran stated that since January 2002 he had missed 30 days 
of work as a result of his service-connected disabilities, 
but that he missed work three times as often for knee 
problems as he did for GERD or sinus problems.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claims for consideration of an extra-schedular rating for the 
service-connected disabilities.  The disabilities are 
appropriately rated under the schedular criteria.




ORDER

An initial compensable evaluation for gastroesophageal reflux 
disease is denied.

An initial compensable evaluation for allergic rhinitis with 
seasonal sinusitis is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

At the time of his November 2002 examination, the examiner 
diagnosed the veteran as having pseudofolliculitis barbae 
that he self treated and that was annoying, but controlled 
and not significantly disabling.  Private treatment records 
from June 2002 showed that the beard area was irritated with 
scaling, and that the condition was severe.  During the 
pendency of this appeal, the criteria for rating skin 
disabilities were revised, effective August 30, 2002.  See 67 
Fed. Reg. 49,590-96 (July 31, 2002); see also corrections at 
67 Fed. Reg. 58,448 (September 16, 2002).  Since the most 
recent VA medical examination does not provide the medical 
evidence needed by the requisites of the newly enacted rating 
criteria, a new examination is required.  

The veteran should also be afforded comprehensive VA 
orthopedic and muscle examinations to determine the current 
severity of his service-connected right hamstring disorder 
and bilateral knee disorders.  The veteran was last examined 
by VA in November 2002, at which time the examiner commented 
on his nonservice-connected left hamstring, but did not 
evaluate the service-connected right hamstring disorder.  Nor 
have range of motion measurements been provided for the 
veteran's knees.  

Accordingly, the claims are remanded for the following:

1.  Request that the veteran provide a list 
of those (VA and private medical providers) 
who have him for his service-connected skin, 
knee, and right hamstring disorders since 
2002.  Obtain all records of any treatment 
reported by the veteran that are not already 
in the claims file.

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested 
development, schedule the veteran for VA 
examinations to consider the current severity 
of his service-connected skin, knee, and 
right hamstring disabilities.  The claims 
file must be made available to the examiners, 
and the examiners should indicate in their 
respective reports that the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

Any indications that the veteran's complaints 
or symptomatology are not in accord with the 
physical findings on examination should be 
directly addressed and discussed in the 
examination reports.

The examiners should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected disabilities.  

Pseudofolliculitis barbae

The examiner should describe in detail the 
veteran's pseudofolliculitis barbae, 
including size and location.  Photographs of 
the affected areas should be included with 
the examination report.  The examiner should 
note whether there are any lesions, 
exfoliation, exudation, disfigurement, 
scarring, ulceration, crusting, or itching, 
and if so, to what extent. 

The examiner should indicate in percentages 
how much of the entire body and how much 
exposed area is affected.  The examiner 
should also indicate whether or not there are 
any systemic or nervous manifestations, and 
whether systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs are required, and if so, how often.  

Bilateral tendonitis of the knees

The examiner should note detailed range of 
motion measurements for the knees and should 
state what is considered normal range of 
motion.  Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the knees are used repeatedly.  All 
limitation of function must be identified.   
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.  

The examiner should also document the 
presence and severity of any recurrent 
lateral instability and/or subluxation.      



Right hamstring disorder

The examiner should specifically discuss the 
severity of any muscle impairment, and 
identify which, if any, muscle groups are 
involved.

3.  Thereafter, review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  Ensure that the medical 
reports are complete and in full compliance 
with the above directives.  If the reports 
are deficient in any manner or fail to 
provide the specific opinion requested, they 
must be returned to the examiners for 
correction.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decisions remain 
adverse to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




